 HARRY T. CAMPBELL SONS' CORP.247Harry T. Campbell Sons' Corporation andLocalNo. 37,InternationalUnion ofOperatingEngineers,AFL-CIO,andLaborers'District Council of Baltimore andVicinity,Laborers'International Union ofNorth America,AFL-CIO. Case 5-CA-3629.May 2,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAUpon a charge filed by Local No. 37, InternationalUnion of Operating Engineers, AFL-CIO, andLaborers' District Council of Baltimore and Vicinity,Laborers' International Union of North America,AFL-CIO, herein collectively called the Unions, theGeneral Counsel of the National Labor RelationsBoard by the Regional Director for Region 5, issueda complaint, dated November 3, 1966,' againstHarry T. Campbell Sons' Corporation, herein calledthe Respondent, alleging that the Respondent hadengaged in and was engaging in unfair laborpractices within the meaning of Sections 8(a)(5) and(1) and 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before a Trial Examiner wereduly served upon the Respondent.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on or aboutSeptember 26, the Unions were duly certified by theRegional Director for Region 5 as the exclusivebargaining representative of the Respondent'semployees in the unit found appropriate2 and thatsince on or about October 7, the Respondent hasrefused and is refusing to recognize or bargain withtheUnionsassuchexclusivebargainingrepresentative, although the Unions have requestedand are requesting it to do so. On November 14, theRespondent filed its answer, admitting in part, anddenying in part, the allegations of the complaint, andrequesting that the complaint be dismissed.On November 23, the General Counsel filed withthe Board a motion for summary judgment, allegingthat no factual issues have been raised that had notbeen litigated in the representation proceeding' andrequesting, in view of the admissions contained intheRespondent's answer, that the Board enterjudgment against the Respondent on the pleadings,making findings of fact as alleged and admitted inthe answer and concluding that, as a matter of law,the Respondent has violated Section 8(a)(1) and (5) ofthe Act, as alleged in the complaint and denied intheanswer, and order an appropriate remedytherefor.Thereafter, on November 25, the Boardissued an order transferring proceeding to the Boardand notice to show cause. On December 9, theRespondent filed a statement in opposition toGeneral Counsel's motion for summary judgment,requesting that the motion be denied and that eitherthe complaint be dismissed or the matter berenoticed for hearing.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.RULINGS ON THE MOTION FOR SUMMARY JUDGMENTIn its statement in opposition to the GeneralCounsel'smotion for summary judgment, theRespondent contends,inter alia,that as a matter ofright, it is entitled to an evidentiary hearing on thematters raised in the instant complaint. Thiscontention is without merit for the following reasons.On or about September 17, following a Decisionand Direction of Election by the Regional DirectorforRegion 5,arequestforreviewby theRespondent, and a denial of that request by theBoard,amajorityof the employees of theRespondent in the appropriate unit, by secret ballot,designated the Unions as their representative for thepurpose of collective bargaining. No objections werefiled to conduct affecting the results of the electionand, on or about September 26, the Unions werecertified as the exclusive bargaining representativeof the employees in the appropriate unit.In its statement in opposition to the GeneralCounsel's motion, the Respondent does not contendthat the Unions did not request bargaining as thecertifiedrepresentativeoftheRespondent'semployees in the unit found appropriate. Nor doesthe Respondent deny that it declined to bargain withthe Unions.4 In defense, the Respondent contendsthat in the representation proceeding the RegionalDirectorerred in that he (1) affirmed certainerroneousrulingsbytheHearingOfficer;(2) concluded that the Unions as Joint Petitionerswere labor organizations within the meaning ofSection 2(5) of the Act; and (3) directed an electioninan inappropriate unit. The Respondent alsocontends that the Board acted improperly insummarily denying its request for review and thatthe Regional Director and the Board exceeded theirauthority under the Act by requiring the Respondent'Unless otherwise noted, all dates are in 19662DecisionandCertificationofRepresentativeinCase 5-RC-5634 (unpublished)S Ibtd4The General Counsel has attached to the motion for summaryjudgment copies of letters purporting to show that the UnionsrequestedbargainingwithRespondentbyletterdatedSeptember 27, and that Respondent declined to bargain with theUnions by letter dated October 7 The Respondent does notquestionthe authenticity of these documents or deny that itdeclined to bargain with the Unions by its letter of October 7164 NLRB No. 36 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDto comply with the Board'sExcelsiorrule.5TheRespondent's statement in opposition to the GeneralCounsel's motion makes it clear that with respect tothealleged erroneous rulings of the RegionalDirector, the Respondent is seeking to relitigatemattersdecidedby the Board in the priorrepresentation proceeding.6 Likewise, in challengingthe Board's application of theExcelsiorrule, theRespondent is seeking to raisean issuethat properlyshould have been raised in the representationproceeding.' It is well-settled that in the absence ofnewlydiscoveredorpreviouslyunavailableevidence, a respondent is not entitled to therelitigation in a Section 8(a)(5) proceeding of issueswhich were, or could have been, raised in a relatedrepresentation proceeding." Here, the Respondentdid not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence. Nordid the Respondent allege that any specialcircumstances exist herein which would require theBoard to reexamine the decision made in therepresentationproceeding.InasmuchastheRespondent has either fully litigated or had theopportunitytolitigatetheseissuesintherepresentation case, we find that the Respondenthas not raised any issue which is properly triable inthis unfair labor practice proceeding.All materialissueshaving been either decided bytheBoard or admitted in the answer to thecomplaint, there are no mattersrequiringa hearingbefore a Trial Examiner. Accordingly, the GeneralCounsel's motion for summary judgment is granted.9On the basis of the record before it, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTproduction and sale of rock, stone, and variousquarry products, concrete, and allied products. In thecourse and conduct of its business operations theRespondent, during the preceding 12-month period,a representative period, produced, sold, and shipped.products valued in excess of $50,000 directly from itsplants in and about Baltimore, Maryland, to pointsoutside the State of Maryland.The Respondent admits, and we find, that it is,and has been at all , times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDLocal No. 37,International Union of OperatingEngineers,AFL-CIO,andLaborers'DistrictCouncil of Baltimore and Vicinity,Laborers'International Union of NorthAmerica, AFL-CIO,are labor organizations within the meaning ofSection 2(6) and(7) of the Act.III.THEUNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitAt all times material herein the followingemployees have constituted and now constitute aunitappropriateforpurposesofcollectivebargaining within the meaning of the Act:Allhourly rated production and maintenanceemployees employed by the Respondent at itscalcite plant at Texas, Maryland, including plantclericalemployees, truckdrivers, and laboratorytechnicians,butexcludingallofficeclericalemployees, professional employees, guards, andsupervisors as defined in the Act.The Respondent is and all times material hereinhas been, a Maryland corporation having a principalplace of business in Towson, Maryland, with anumber of production facilities in and aboutBaltimore,Maryland, where it is engaged in the'Excelsior UnderwearInc ,156 NLRB 1236 In essence, theBoard'sExcelsiorrule provides that within 7 days after theRegional Director or the Board directs an election, an employermust file with the Regional Director an election eligibility list,containing the names and addresses of all eligible voters Thisinformation is thereupon made available to all parties to theproceeding Upon proper objection,the Board will consider thefailure to comply with this requirement as sufficient grounds forsetting aside an election.6Assumingarguendothat the Respondent is correct in itsassertion that, in the representation proceeding, the HearingOfficer improperly excluded evidence with respect to the Unions'extent of organization,the Respondent is in no way prejudicedbecause it is clear from the Regional Director'sDecision inCase 5-RC-5634 that,inmaking his unit finding,the RegionalDirectordidnotaccord controllingweight to extent oforganizationThe Respondent's contention that the Board denied it dueprocess of law by "summarily denying its request for review," iswithoutmeritThe Boardin thiscase followeditsnormal2.The certificationOn or about September 17, a majority of theemployees of the Respondent in said unit, voting in asecret election conducted under the supervision ofprocedures, as providedin its Rules and Regulationsadoptedpursuantto the Act9Pittsburgh Plate Glass Company v. N L R B ,313 U.S. 146;UnitedStatesRubberCompany,155NLRB 1298,Collins & Aikman Corp.,160 NLRB 17509TheRespondent'scontentionthatSection 5of theAdministrativeProcedureAct,Section 10(b) of the LaborManagementRelations Act,as amended,and theBoard's ownRules and Regulations, all guarantee an absolute right to hearingiswithoutmerit In circumstances such as these,where nohtigable issues have been properly raised, the Board mayentertain and rule upon motions for summary judgment orjudgment on the pleadingsMoreover,the Board has exercisedthese powers in numerous cases.SeeCollins & Aikman Corp.,160 NLRB 1750,Brush-Moore Newspapers, Inc , d/b/a PortsmouthTimes,161 NLRB 1620, E-ZDaviesChevrolet,161 NLRB 1380,HerbertHarvey, Inc,162 NLRB 890,CarlSimpson Buick, Inc,161 NLRB 1389,ThePuritanSportswearCorp.,162 NLRB 13,andFrito-Lay,Inc , 161 NLRB 950 HARRY T. CAMPBELL SONS' CORP.theActingRegionalDirectorforRegion 5,designated the Unions as their joint representativefor the purpose of collective bargaining with theRespondent, and on or about September 26, theRegionalDirector certified theUnions as theexclusive collective-bargaining representative of theemployees in said unit, and the Unions continue tobe such representative.B. The Request to Bargain and the Respondent'sRefusalOn or about September 27, the Unions requestedand are continuing to request the Respondent tobargain collectively with them as the exclusivecollective-bargainingrepresentativeofalltheemployeesintheabove-describedunit.Commencing on or about October 7, the Respondentrefused,and continues to refuse, to bargaincollectively with the Unions as exclusive collective-bargainingrepresentative of the employees in saidunit.Accordingly, we find that the Unions were dulycertified as the collective-bargainingrepresentativeof the employees of the Respondent in theappropriate unit described above; that the Unions atall times since September 27 have been and now arethe exclusivebargainingrepresentative of all theemployees in the aforesaidunit,within themeaningof Section 9(a) of the Act; and that the Respondenthas since October 7, refused tobargaincollectivelywith the Unions as the exclusivebargainingrepresentative of its employees in the appropriateunit.By such refusal, the Respondent has engagedin and isengaging in unfairlabor practices withinthe meaningof Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth insection III, above, occurring in connection with theRespondent's operations described in section I,above, have a close,intimate,and substantialrelationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Unions as theexclusive representative of all employees in theappropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.CONCLUSIONS OF LAW,1.Harry T. Campbell Sons' Corporation is an249employer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2.Local No. 37,International Union of OperatingEngineers,AFL-CIO,andLaborers'DistrictCouncilofBaltimoreandVicinity,Laborers'International Union of North America,AFL-CIO,are labor organizations within the meaning ofSection 2(5) of the Act.3.All hourlyrated production and maintenanceemployees employed by the Respondent at itscalcite plant in Texas,Maryland,including plantclericalemployees,truckdrivers,and laboratorytechnicians,butexcludingallofficeclericalemployees,professional employees, guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.On September 27 and at all times thereafter,the above-named labor organizations have been andare the certified and exclusive representative of allemployees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaningof Section9(a) of the Act.5.By refusing,on or about October 7 and at alltimes thereafter,to bargain collectively with theabove-named labor organizations as the exclusivebargaining representative of all its employees in theappropriate unit,the Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.6.By the aforesaid refusal to bargain, theRespondent has interfered with,restrained, andcoerced,and is interfering with,restraining, andcoercing,employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.7.Theaforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Harry T.Campbell Sons' Corporation, Towson, Maryland,its officers,agents, successors,and assigns,shall:1.Ceaseand desist from:(a)Refusing to bargaincollectivelyconcerningrates of pay,wages,hours, and otherterms andconditionsofemploymentwithLocalNo. 37,InternationalUnionofOperatingEngineers,AFL-CIO, and Laborers'DistrictCouncilofBaltimoreandVicinity,Laborers'InternationalUnion of North America, AFL-CIO,as the exclusiveand duly certifiedbargaining representative of itsemployeesin the following appropriate unit: 250DECISIONSOF NATIONALLABOR RELATIONS BOARDAllhourly rated production and maintenanceemployees employed by the Respondent at itscalcite plant at Texas, Maryland, including plantclericalemployees, truckdrivers, and laboratorytechnicians,butexcludingallofficeclericalemployees, professional employees, guards, andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organizations as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b)Post at its Texas, Maryland, plant, copies ofthe attached notice marked "Appendix."10 Copies ofsaid notice, to be furnished by the Regional DirectorforRegion5,afterbeingdulysignedbyRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 5, inwriting, within 10 days from the date of this Decisionand Order, what steps have been taken to complyherewith.1s In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decisionand Order of the NationalLaborRelations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended,we herebynotify you that:WE WILLNOT refuse to bargain collectivelywithLocalNo. 37,InternationalUnion ofOperating Engineers,AFL-CIO,and Laborers'DistrictCouncil of Baltimore and Vicinity,Laborers'InternationalUnionofNorthAmerica,AFL-CIO,astheexclusiverepresentativeoftheemployees in thebargaining unit described below.WE WILL NOTin any like or related mannerinterferewith, restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection7 of the Act.WE WILL,upon request,bargain with theabove-namedUnions,astheexclusiverepresentativeofallemployees in thebargaining unit described below with respect towages, hours, and other terms and conditions ofemployment and, if an understanding isreached,embody suchunderstanding in asigned agreement.The bargaining unit is:Allhourlyratedproductionandmaintenance employeesemployed by theRespondent at its calcite plant at Texas,Maryland,includingplantclericalemployees, truckdrivers,and laboratorytechnicians,but excluding all office clericalemployees,professionalemployees,guards, and supervisors as defined in theAct.HARRY T. CAMPBELLSONS' CORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,6thFloor,707NorthCalvertStreet,Baltimore,Maryland 21202, Telephone 752-8460,Extension 2159.1\